Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 13 and 25.

Baxter US Pub 2017/0208138 teaches a system which enhances the generation of large-scale processing framework clusters and corresponding edge services. method further provides generating a user interface that indicates the one or more edge services available, receiving a selection of at least one edge service in the one or more edge services, and initiating execution of the large-scale processing framework cluster and the at least one edge service, wherein the at least one edge service is provided with configuration information for the large-scale processing framework cluster.

Espy US Patent 10,042,673 teaches a method includes receiving an application request comprising specifications for a given application workload, selecting a given hardware configuration for the given application workload using one or more hardware configuration 

Beno et al. US Pub 2014/0095676 teaches elastic packaging of application configuration including selecting at least one configurable attribute from an application model hierarchy, generating at least one formula for the selected at least one configurable attribute, the at least one formula including interface parameters, and tag the generated at least one formula with the selected at least one configurable attribute in an application deployment package, the application deployment package including an application to be deployed on a cloud computer.

The features “cluster managing circuitry to generate a candidate cluster specification in response to determining that cluster resources are unavailable; and identify cluster resource details to execute a workload, the cluster resource details based on the candidate cluster specification; workload managing circuitry  to parse the workload to identify services to be executed by candidate cluster resources corresponding to the cluster resource details, respective ones of the identified services having one or more default values for one or more parameters of the candidate cluster resources; and optimization formula managing circuitry  to: identify service optimization formulas that, when evaluated, calculate values of respective ones of the one or more parameters to execute the respective ones of the identified services on the candidate cluster resources, the service optimization formulas obtained from a database of pre-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195